Citation Nr: 0310763	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
June 2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the veteran's claim 
of entitlement to service connection for degenerative 
arthritis of the lumbar spine as not well grounded.  
Thereafter, the veteran sought reconsideration of his claim 
by the RO and such claim was denied on its merits.

In a medical report from D. Berkenbile, D.O., received by the 
RO in August 2000, there was reasonably raised a claim of 
entitlement to service connection for a low back disorder, 
secondary to the veteran's service-connected right shoulder 
disability.  This issue is not currently within the Board's 
jurisdiction for review.  It is, however, referred to the RO 
for initial adjudication.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Phoenix RO, in June 2002, at 
which the veteran presented additional evidence with a 
written waiver of initial RO consideration.  In September 
2002, the Board by way of a memorandum to its case 
development unit sought additional development of this 
matter, and following that unit's attempts to complete the 
requested actions, the case was returned to the undersigned 
for additional review.


REMAND

As noted, in September 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).  Hence, this case must be remanded for review by the 
RO of evidence initially developed by the Board and 
readjudication.  

In addition, in response to the Board's recent request that 
the appellant execute an authorization for release of his 
medical records from Medford Regional Hospital relating to 
treatment in May and June 1983, he instead provided a release 
for records at Rogue Valley Medical Center pertaining to care 
for the same term.  It is unclear, however, whether the 
authorization for the release of records from Rogue Valley 
Medical Center was offered in place of one from Medford 
Regional Hospital, and if so whether the records submitted 
from Rogue Valley Medical Center are complete.  Further, it 
is unclear whether Rogue Valley is a new name for Medford 
Regional.  Clarification is therefore necessary.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
order to ascertain whether he wishes to 
submit an authorization for release of 
medical treatment records at Medford 
Regional Hospital, 111 Crater Lake 
Avenue, Medford, Oregon 97504.  In the 
event that he does, such authorization 
form should be provided to him.  The 
appellant should clarify whether Rogue 
Valley and Medford Regional are one and 
the same facility.  Upon receipt of the 
completed authorization form, the RO 
should obtain any pertinent records from 
the facility in question for inclusion in 
the claims folder.

2.  With use of the veteran's January 
2003 authorization, the RO should obtain 
all records of treatment pertaining to 
his low back during May and June 1983 
which were compiled at Rogue Valley 
Medical Center, 2825 Barnett Road, 
Medford, Oregon 95704.  Once obtained, 
such records should be made a part of the 
veteran's claims folder.

3.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection on a direct basis for 
degenerative arthritis of the lumbar 
spine, in light of all the evidence on 
file and all governing legal authority.  
If the benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




